Case 3:20-cv-01404-E-BK Document 65 Filed 06/15/21                          Page 1 of 2 PageID 1979



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BRITTANY WILKINS,                                    §
     PLAINTIFF                                       §
                                                     §
V.                                                   § CASE NO. 3:20-CV-1404-E-BK
                                                     §
DUNCANVILLE I.S.D., ET AL.,                          §
    DEFENDANTS                                       §
                                                     §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        United States Magistrate Judge Renée Harris Toliver made findings, conclusions, and a

recommendation on two motions in this case: 1) the Duncanville Defendants’ Motion Reurging

Motion to Dismiss Plaintiff’s First Amended Complaint 1 (Doc. 62); and 2) the Mansfield

Defendants’ Motion Reurging Motion to Dismiss Plaintiffs’ First Amended Complaint” 2 (Doc.

63). No objections were filed. The Court reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

        Accordingly, the motions reurging the motions to dismiss filed by the Duncanville

Defendants and the Mansfield Defendants are GRANTED. All of Plaintiff’s claims against all

Defendants are DISMISSED WITH PREJUDICE.




1
  The “Duncanville Defendants” include Duncanville I.S.D., the Duncanville I.S.D. Police Department, Kathleen
Brown, Matthew Garcia, Thomas Lovett, Chavela Hampton, Carl Jackson, Brandi McIntosh-Lee, Tiara Richard, Carol
Rittiman, and Margarete Youree.

2
  The “Mansfield Defendants” include Mansfield I.S.D., the Mansfield I.S.D. Police Department, Kimberley Cantu,
Jim Vaszauskas, Greg Minter, Jimmy Dale Womack, and Raul M. Taylor.

                                                      1
Case 3:20-cv-01404-E-BK Document 65 Filed 06/15/21        Page 2 of 2 PageID 1980



     SO ORDERED this 15th day of June, 2021.




                                               ____________________________________
                                               ADA BROWN
                                               UNITED STATES DISTRICT JUDGE




                                        2
